Citation Nr: 0534808	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to an increased rating for intervertebral 
disc disease and degenerative involvement with prominent 
bilateral bony neural foramina stenosis C5-C6, currently 
evaluated as 30 percent disabling effective from July 22, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from September 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In May 2005, the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing in lieu of a Travel Board hearing. A transcript of 
that hearing is of record.

The issue of secondary service connection for a left knee 
disorder was decided by a rating action from which there is 
no appeal on file.  That issue, is therefore, not before the 
Board at this time.

The issue of an increased rating for intervertebral disc 
disease and degenerative involvement with prominent bilateral 
bony neural foramina stenosis C5-C6, (hereinafter cervical 
spine disability) is addressed in the in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  In a September 1996 unappealed determination, the RO 
denied the appellant's application to reopen a claim of 
entitlement to service connection for bilateral knee 
condition. The veteran was notified of that determination, 
and did not appeal. This is the last final decision on any 
basis.

3.  In 2003, the appellant filed to reopen claims of 
entitlement to service connection for a right knee condition.

4.  The evidence received since the September 1996 
determination includes evidence that is cumulative or 
redundant of the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

5.  A right elbow disability was not present in service, and 
no currently present disability is shown as etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The September 1996 unappealed rating action is final. New 
and material evidence has not been received to reopen the 
previously denied claims seeking service connection for a 
right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.310 (2005).

2.  A right elbow disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 
the regulations implementing it are applicable to the 
veteran's claims.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions are effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a). The amended definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a), 
is not liberalizing. It applies to any claim to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629. Therefore, it is applicable to 
the appellant's claim which was received after that date.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate. Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001. 66 Fed. Reg. 
45,620, 45,629. They are applicable to the appellant's claim 
to reopen, which was received after that date.

The record reflects that through various letters, the 
statements of the case, and VCAA letters, the RO has notified 
the appellant of the evidence and information needed to 
substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf. See e.g., the letters addressed 
to the appellant from the RO dated in April 2003 and April 
2004. The Board notes that in April 2003, the RO sought to 
specifically satisfy the requirements of 38 C.F.R. § 
3.159(b)(1), and 38 C.F.R. § 3.156(a). Thus the Board finds 
that the veteran was on notice of what he must show to 
prevail in his claims and of what evidence the RO has 
received. The communications provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf. See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claims. Pertinent to the claim to reopen, 
the appellant submitted additional medical records, and 
advised in a VA Form 21-4138, dated in May 2003, that he had 
no additional medical records for VA to obtain. Various 
medical reports were subsequently received from the veteran's 
physicians. In addition, the veteran was afforded VA 
examinations pertinent to his claims. The veteran and his 
representative have submitted statements in support of the 
claims, and neither has identified any additional evidence or 
information that could be obtained to substantiate the 
claims. The Board is also unaware of any such available 
evidence or information. Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations. The veteran has 
had ample notice of what is required to substantiate his 
claim for service connection for a right elbow disability and 
to reopen his claims for bilateral knee disability, and has 
been given adequate time to respond to the RO's requests for 
evidence. The Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating the claims. 38 U.S.C.A. § 5103A. Therefore, a 
decision at this time is not prejudicial to the veteran. 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In sum, the Board finds that, in the circumstances of this 
case, remand for any additional development or notification 
would serve no useful purpose. See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). Accordingly, the Board finds that 
the provisions of the VCAA with respect to the veteran's 
claims decided herein, have been fulfilled.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Entitlement to service connection for a bilateral knee 
condition was initially denied on the merits by RO decision 
of September 1994, on the basis that the service medical 
records failed to show any complaint or treatment in service 
for bilateral knees, and there was no evidence of chronic 
knee disability during or for several decades after military 
service. 

The veteran sought to reopen the claim in 1996, and submitted 
service medical records showing that he was excused from duty 
in January 1954 from the 10th to the 13th during 
hospitalization for head injury. He also submitted an August 
1996 report of private hospitalization for torn right medial 
meniscus, medial compartment osteoarthritis, right knee. The 
claim to reopen was last denied in a September 1996 rating 
action on the basis that the evidence provided no new basis 
for reconsideration of the claim. The veteran was notified of 
this action, did not appeal, and the decision became final.

The evidence of record that formed the bases for the prior 
final denials included the service medical records reflecting 
that the veteran hit the right knee on ladder of B-36 in 
March 1952 and x-rays showed no evidence of knee pathology of 
clinical significance, post-service treatment records 
included a private physician's report dated in May 1994 
showing chronic knee pain with degenerative joint disease, a 
July 1994 VA examination showing degenerative joint disease 
of bilateral knees, medial and patellofemoral compartments, 
an August 1994 Addendum/opinion to the VA examination noting 
review of the service medical records, with no evidence of 
significant trauma to the knees, and an opinion that the 
knees and hips were afflicted by a systemic process of 
degenerative joint disease not related to time in the 
service. Also submitted was an August 1996 private 
hospitalization operative report of arthroscopy of right knee 
for torn right medial meniscus and osteoarthritis, and 
statements from the veteran relating knee injury in November 
1951 and again in January 1954 during a football game. None 
of the objective medical evidence submitted prior to the 
current claims confirmed any in service knee pathology, or 
attributed current right knee disorder to military service. 

Evidence received since the last final denial includes 
service medical records as noted above, private treatment 
records for knee conditions from 1999 onwards, October 2002 
operative reports showing total knee replacement of right 
knee, VA outpatient treatment records, and transcript of a 
May 2005 video conference hearing before the undersigned 
containing testimony of in-service injuries previously 
asserted and considered in prior statements in support of the 
claims. 

Review of the additional evidence submitted reveals that the 
evidence is cumulative of evidence that was previously 
submitted and considered by the RO, and none of the private 
or VA examiners related or attributed the current right knee 
disability to an incident of service. The evidence is mainly 
duplicative or cumulative of evidence of record previously 
considered by the RO in prior rating determinations, and does 
not relate to an unestablished fact necessary to substantiate 
the claim, i.e., the records do not show that the current 
right knee disorder is related to military service, and does 
not raise a reasonable possibility of substantiating the 
claims for service connection for a right knee disorder. 

Accordingly, the evidence is not new and material, and 
reopening of the claim for service connection for a right 
knee disorder, is not in order.

III.  Service connection - right elbow

A. Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B. Analysis

Service medical records reflect that in August 1953, there is 
a request for x-ray of the veteran's elbow; however, the 
results indicate a "normal chest." There is another request 
for x-ray in June 1954, for reported clicking on bending the 
right elbow. The examiner noted there were no unusual 
findings. There are no other reports of record of right elbow 
injury or residuals on the July 1954 separation examination.

In various statements and testimony, the veteran and his 
representative assert elbow injury which may be attributed to 
football injuries in service. However, no such injuries are 
documented in the service medical records. 

On April 2004 VA examination, with noted review of the claims 
file and records by the examiner, the veteran reported that 
after right elbow x-rays in service in 1954, there were no 
further problems reported until 1996 or 1997, over forty 
years later, when he developed bursitis. On the examination 
the veteran related that he may have hit his elbow against a 
ladder or tripped and fallen during service striking his 
right elbow. On testimony before the undersigned in May 2005, 
the veteran and his representative proposed that the elbow 
injury was most likely one of various injuries sustained 
during the playing of football while in military service. 
Although the veteran reported being seen several times for 
his elbow in service, the record does not reveal any evidence 
of continuing right elbow pathology in service, or for many 
years thereafter. 

Although the veteran argues that his VA elbow examination was 
inadequate because it was performed by a physician's 
assistant, the Board notes that x-rays taken in association 
with the April 2004 VA examination were interpreted by a VA 
staff physician. The physician noted very mild degenerative 
changes in an otherwise remarkable examination. These 
findings of very minimal disability are consistent with those 
of the VA examination. The report shows that the examiner 
reviewed the veteran's service medical records and elicited a 
medical history from the veteran pertinent to his elbow 
disability. The veteran reported having no further problems 
from his elbow after service, until 40 years later when he 
developed bursitis in 1996 or 1997. He reported taking no 
medication specifically for his elbow, and related that he 
used to do a lot of carpentry, but could no longer use his 
hammer or tools because of pain in the elbow due to 
arthritis. Objective examination of the right elbow revealed 
full range of motion without pain, with flexion from 0 to 145 
degrees, supination 85 degrees, pronation 0 to 90 degrees, 
and minimal palpable tenderness over the olecranon process. 
Gross neurovascular status was intact. The examiner concluded 
that there was very little organicity on examination of the 
right elbow. Notwithstanding the veteran's claim that the 
examination was conducted by a physician's assistant and was 
therefore inadequate, the objective findings on examination 
refute these claims. Further, the examiner's conclusions were 
consistent with those of the VA staff physician who 
interpreted the veteran's x-rays and also found very minimal 
disability. Given that the consistency of the x-ray findings 
by the VA staff physician's and the Physician assistant, and 
the fact that the veteran has provided no objective medical 
evidence or opinion to contradict or invalidate both of these 
examiner's findings, the Board finds that another VA 
examination or opinion is unwarranted. Even if such 
examination were conducted, it would redound to the severity 
of current elbow disability and would provide no nexus of the 
current disability to service, as required for a grant of 
service connection. 

In this regard, although the veteran asserts injuries to the 
elbow in service, this is uncorroborated by the service 
medical records. After his discharge in 1954, there is no 
evidence of elbow pathology until 1996 or 1997, when he 
reported being diagnosed with bursitis. He has reported 
engaging in construction type work post service. There is no 
indication in the post-service medical evidence that a 
chronic right elbow disability was present until over 40 
years thereafter. Moreover, the April 2004 VA examiner 
concluded that the current disability was not likely related 
to injury in service. This opinion was rendered following 
examination of the veteran, review of the veteran's C file, 
and discussion of his medical history. 

The Board has considered the contentions of the veteran and 
his representative. However, lay opinions concerning matters 
requiring medical expertise, no matter how sincere, are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). In light of these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for a right elbow 
disability. 

ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a right knee 
disorder is denied.

Entitlement to service connection for a right elbow 
disability is denied.


REMAND

In a February 2005 rating decision, the RO increased the 
rating for the service-connected cervical spine disability 
from 20 to 30 percent, effective from July 22, 2004. In a May 
2005 videoconference hearing before the undersigned, the 
veteran expressed dissatisfaction with the assigned rating.  
In view of the case being at the Board, for this case, this 
will be taken to be a timely notice of disagreement.  To 
date, the appellant has not been provided a statement of the 
case in response to his notice of disagreement. Consequently, 
a remand is required for issuance of a statement of the case. 
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided a 
statement of the case in response to 
his notice of disagreement with the 
February 2005 rating decision.  The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If a 
substantive appeal is not submitted, 
there is no jurisdiction of this issue 
to the Board.

2.	If a substantive appeal is submitted, 
the case should be returned to the 
Board for further appellate action, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


